                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                 )
                                          )
                    Plaintiff,            )                 4:05CR3044
                                          )
             v.                           )
                                          )
ALFONZO TRAYMAYNE LEE,                    )                   ORDER
                                          )
                    Defendant.            )
                                          )


      The defendant has filed a “notice.” If the notice is intended to request relief as
in a motion,

      IT IS ORDERED that filing no. 216 (the notice) is denied.

      DATED this 4th day of December, 2018.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge
